FAGG, Circuit Judge,
dissenting.
For the reasons stated by the Ninth Circuit in KFC Western, Inc. v. Meghrig, 49 F.3d 518 (9th Cir.1995), I believe the Resource Conservation and Recovery Act’s citizen suit provision,’ 42 U.S.C. § 6972(a)(1)(B), authorizes an innocent private purchaser of property contaminated with solid or hazardous waste to bring an equitable action for reimbursement of clean-up costs. Because the statute permits citizens to obtain injunc-tive or other equitable relief, “a restitution-ary remedy ... falls within the statutory allowance for district court orders that [polluters] take ‘such other action as may be necessary.’ ” KFC Western, 49 F.3d at 521 (quoting 42 U.S.C. § 6972(a)(1)(B)). Given this jurisdictional framework, I readily agree with the Ninth Circuit that it “would be unfair and poor public policy to interpret § 6972(a)(1)(B) as barring restitution actions.” Id. at 523. Thus, I would reverse the district court.